Citation Nr: 0802916	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  03-11 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a chronic 
disability manifested by an irregular magnetic resonance 
imaging (MRI) scan of the brain, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 



INTRODUCTION

The veteran had active service from May 1986 to October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The claims folder was subsequently 
transferred to the RO in Nashville, Tennessee.  

This case returns to the Board following a remand to the RO 
in October 2006.  


FINDINGS OF FACT

1.  There is no evidence of chronic migraine headaches in 
service, evidence of migraine headache in service with 
continuous symptoms thereafter, or competent evidence of a 
nexus between current migraine headaches and the veteran's 
period of service.  

2.  There is no competent evidence of an underlying pathology 
associated with an irregular MRI scan of the brain.


CONCLUSIONS OF LAW

1.  Service connection for migraine headaches is not 
established.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).    

2.  Service connection for a chronic disability manifested by 
an irregular MRI scan of the brain is not established.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310, 3.317 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2002).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).  

In addition, the law provides for compensation for a Persian 
Gulf veteran with a qualifying chronic disability that became 
manifest during active duty in the Southwest Asia theater of 
operations or became manifest to a compensable degree within 
the prescribed presumptive period.  38 U.S.C.A. § 1117.  

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): (1) an undiagnosed illness; (2) a 
medically unexplained chronic multisymptom illness defined by 
a cluster of signs or symptoms, i.e., chronic fatigue 
syndrome, fibromyalgia, irritable bowel syndrome; or (3) any 
diagnosed illness that VA determined by regulation to warrant 
presumptive service connection.  38 U.S.C.A. § 1117(a)(2); 38 
C.F.R. § 3.317(a)(2)(i) (2007).  

Regulations clarify that there must be "objective indications 
of a qualifying chronic disability," which include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(1) and (3).  A disability is considered 
"chronic" if it has existed for six months or more or if the 
disability exhibits intermittent episodes of improvement and 
worsening over a six-month period.  38 C.F.R. § 3.317(a)(4).  
Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 U.S.C.A. § 
3.317(b).    

Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2011.  38 C.F.R. § 3.317(a)(1)(i).     

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  The disability 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory test.  38 C.F.R. 
§ 3.317(a)(1)(ii).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Migraine Headaches

The veteran seeks service connection for migraine headaches.  
The Board notes that an April 2005 VA neurology examination 
diagnosed the veteran with headaches, some of which had 
migrainous features.  Specifically, the veteran described 
stabbing, bitemporal headaches of high intensity with marked 
sensitivity to light and nausea.  They occur approximately 
twice per month and often last as long as a day.  Therefore, 
there is evidence of current disability.  

In a treatment note dated April 1987, the veteran complained 
of pain in the back of her head and neck after a slip and 
fall accident.  There is no subsequent complaint of, 
diagnosis of, or treatment for headaches in service.  In a 
December 2006 VA examination report, a physician who examined 
the veteran and reviewed her claims file stated that he could 
not find any objective indication that the veteran sought 
care for recurrent headaches during military service.  The 
veteran, however, is competent to report having this symptom 
since service.  For the reasons set forth below, however, the 
Boards finds that service connection is not warranted, 
included based on a continuity of symptomatology.

VA treatment records show complaint of or treatment for 
headaches since 1998, five years after separation from 
service.  In addition, there is no competent evidence of a 
nexus between the current migraine headaches and her period 
of active duty service.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The Board 
reiterates that the veteran is competent to describe when she 
has headaches.  However, in a March 2007 addendum to his 
December 2006 report, the VA physician concluded that neither 
her minor head injury in April 1987 nor the treatment she 
received for such injury caused her to develop migraine 
headaches.  

The Board recognizes that the April 2005 examiner expressed 
his belief that the headaches would be service connected 
based solely on the veteran's report that her headaches began 
while she was in service.  However, the medical evidence 
shows that the veteran's headaches are a manifestation of her 
psychiatric disability.  Thus, as it has been shown to be a 
symptom of a psychiatric disability, a separate grant of 
service connection is not warranted.  The veteran, however, 
is invited to file a claim seeking a higher rating for her 
service-connected psychiatric disability.

The Board further notes that the veteran's migraine headaches 
are not eligible to be considered as a qualifying chronic 
disability under 38 C.F.R. § 3.317 as it is a diagnosed 
condition.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In 
addition, as the medical evidence shows that veteran's 
headaches are manifestation of her psychiatric disability, 
which has been diagnosed, and since migraine headaches are 
not an illness which the Secretary has determined warrants 
presumptive service connection, service connection is not 
warranted under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is 
not permitted as a matter of law.  Id.

Chronic Disability Manifested by an
Irregular MRI Scan of the Brain

The veteran also seeks service connection for a chronic 
disability manifested by an irregular MRI scan of the brain.  
This claim is based on a December 1999 MRI scan which 
revealed a small linear infarction in the right frontal lobe 
at the axial level of the centrum semiovale, well anterior to 
the precentral gyrus.

Although a March 2001 VA neurology examination report 
indicated that the MRI scan results may imply a possible 
diagnosis of multiple sclerosis, the examiner declined to 
render an official diagnosis without the clinical criteria 
being met.  The MRI scans were later reviewed by another VA 
physician, who concluded in a December 2006 VA examination 
report that the "irregularity" was merely a small 
abnormality which was highly unlikely to produce any 
neurological consequences and was highly unlikely to be 
related to the head trauma sustained by the veteran in April 
1987.  The examiner concluded that it was an "unidentified 
bright object" which is often seen and does not have any 
consistent pathological basis or consequences.  

Service connection requires evidence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Abnormal scans and laboratory test results 
are indicators of the possible presence of a disease or 
disorder and do not, in and of themselves, constitute 
disability for which service connection may be granted.  
Absent the diagnosis of an underlying pathology for which 
service connection may be established, service connection for 
a chronic disability manifested by an irregular MRI scan of 
the brain must be denied.  

Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in April 2002 that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in August 2007 after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support her claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.

With respect to the Dingess requirements, in letters dated 
May 2006 and November 2006, the RO provided the veteran with 
notice of what type of information and evidence was needed to 
establish disability ratings, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining 
notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records.  The veteran submitted 
additional records as well as several written statements.  

In addition, the appellant was afforded VA medical 
examinations in March 2001, April 2005, and December 2006.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for migraine headaches is denied.

Service connection for a chronic disability manifested by an 
irregular MRI scan of the brain is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


